Coleman, J.,
dissenting:
I dissent.
The agreement entered into between the parties described in detail the entire tract of land leased' to appellant, and gave him an option or right to purchase “all or any part of the land herein leased which lies south of the fence, * * * containing twenty acres, more or less.” It is a general rule that contracts capable of being made certain will be specifically enforced.. (26 Ency. Law, 2d ed. p. 38.) Since the twenty-acre tract is sufficiently described, two questions arise: First, did the agreement confer upon the lessee the right to select ? Secondly, was the 5.21 acres selected by the lessee capable of being made certain? The twenty-acre tract being clearly described, there can be no doubt in my mind but that the 5.21 acres selected by the lessee was capable of being made certain, and was made certain by the acts of the lessee. I think this view is sustained by the authorities. (Fleishman v. Woods, 135 Cal. 256, 67 Pac. 276; 36 Cyc. 595, note 4; 26 Ency. Law, 2d ed. 36.) I am also of the opinion that no other construction can be put upon the language used except that the lessee should have the right to select. If he be given the option to purchase “any part” of the twenty-acre tract, it is evident to my mind that the parties must have contemplated that the mental process of selection should be exercised by the lessee.
*304As to the case of Eaton v. Wilkins, which is quoted from in the prevailing opinion, the option agreement gave no further description of the land than “our land of 1,060 acres.” It did not name the county and state in which it was situated. The court in that case said:
“The contract here pleaded is one which in and of itself gives no clue.to the property involved, and the complaint states no facts which would clarify the obscure references therein contained.”
It was in view of this situation that the court said:
“The description in the contract must be sufficient to bind interested parties, and cannot be made to depend for its very existence upon the subsequent action of one of them.”
The court evidently intended to lay down a rule applicable to the facts of that particular case. I am of of the opinion that the language of Lord Halsbury, which we quoted in Jensen v. Pradere, 39 Nev. 466, 159 Pac. 55, is of striking application in construing the language last quoted. The quotation alluded to reads:
“Every judgment must be read as applicable to the particular facts proved, or assumed to be proved, since the generality of the expressions which may be found there are not intended to be expositions of the whole law, but governed and qualified by the particular facts of the case in which such expressions are to be found. A case is only an authority of what it actually decides. I entirely deny that it can be quoted for a proposition that may seem to follow logically from it.”
If the court (in Eaton v. Wilkins) had not used the language referred to in this sense, I am of the opinion that it would have expressly overruled the case of Fleishman v. Woods, supra. If the Eaton case is to be construed as contended in the prevailing opinion, then should A give B a lease for one year upon two adjoining town lots, both of which are described by the number designated in the recorded plat of the town, and also by metes and bounds, and in the agreement of lease an option is given B to purchase the entire tract leased, or *305either of the lots described, as he may elect, an action for specific performance would not lie in case he elected to purchase one of the lots only, because his right to do so would depend upon the “subsequent action of one of” the parties, namely, the designating of the lot he elected to buy.
I cannot give my assent to any such rule.